COMPOSITE SOLID ELECTROLYTES FOR RECHARGEABLE ENERGY STORAGE DEVICES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karen Canaan on 1/31/2022.


Claims 1-3 (Canceled).

Response to Amendment
In response to communication filed on 1/13/2022:
Claims 4 and 11 have been amended claims 12-14 have been newly added. No new matter has been entered.
Previous rejections under 35 USC 112(a) and 103 have been withdrawn due to amendment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 4, 10, and 11 were rejected under 35 U.S.C. 3112(a) as lacking enabling disclosures. Claims 4, 5, 8, and 9 were rejected under 35 U.S.C. 103 as obvious over US 2016/0204408 Al to Herle et al. in view of US 2015/0188187 Al to Strand et al. and US 5,603,982 B2 to Sun. Claims 6 and 7 were rejected under 35 U.S.C.  103 as obvious over US 2016/0204408 Al to Herle et al. in view of US 2015/0188187 Al to Strand et al., US 5,603,982 B2 to Sun, and US 2015/0072132 Al to Fields et al.
The specification provides support for the polymerizable compounds that comprise the pre-polymer mixture in Examples 2-9 (paras. 0057-0068). In Example 2, a 4:1 ratio of PEGMA and PEGDA is used to form a crosslinked PEG ion-conducting polymer. In Example 7, a 10:1 ratio of PEGMA and POSS is used to form a crosslinked POSS-PEG ion-conducting polymer. As such, rejections under 35 USC 112(a) have been withdrawn.
Independent claim 4 is directed to a method for making an energy storage device, the method comprising: dipping an ion-conducting membrane comprising ion-conducting ceramic 
 Herle et al. teach a dry method for in situ deposition of a ceramic coating by forming a thin, low ionic resistance ceramic coating on a polymeric microporous substrate using reactive evaporation of metals or metal compounds (para. 0033). FIG. 1 is a schematic diagram of a Li-ion battery cell 100 with a positive current collector 110, a positive electrode 120, a coated separator 130, a negative electrode 140, and a negative current collector 150 (para. 0035). FIG. 2 is a schematic diagram of a cross-section of the coated separator 130, which includes a porous (pores 132) polymeric substrate 131 for conducting ions, a first dielectric layer 133a, and a second dielectric layer 133b (collectively 133) (para. 0041). Herle et al. explain that the separator does not require both the first and second dielectric layer and that in some implementations, only the first dielectric layer is present. The dielectric layer 133 of the coated separator 130, which must be sufficiently conductive to allow flow between the anode and the cathode, is adapted for blocking or shutting down ionic conductivity of flow between the anode and the cathode during the event of thermal runaway. The dielectric layer 133, which is formed on the porous polymeric substrate 131 using dry evaporation, must adhere to the dielectric layer to avoid separation (para. 0041). At paragraph 0054, Herle et al. teach that a first dielectric polymer layer 135a and a second optional 
At page 8 of the Office Action (Item 25), it was acknowledged that Herle et al. do not teach a pre-polymer mixture comprising polymerizable compounds and combinations thereof and a Li-ion salt and cites Strand et al. for the missing teaching. Also at page 8 of the Office Action (Item 27), it was acknowledged that neither Herle et al. nor Stand et al. teach polymerizing a pre-polymer mixture in situ to form an ion-conducting polymer film between the ion-conducting membrane and the electrode and cites Sun for the missing teaching. 
In addition to the foregoing, Herle et al. also do not teach or suggest that the ceramic coating taught therein is retained by an insulating polymeric binder. Indeed, at paragraph 0032, Herle et al. state that the dry deposition method taught therein does not use a binder. More specifically, Herle et al. note that the dry deposition taught therein overcomes the problems with the current state of the art wet coating method where ceramic particles are dispersed in a polymeric binder to form a slurry from a composite and a solvent. Herle et al. explain that the wet coating method results in a coating of around 3 microns with a randomly oriented dielectric material bound together by a polymer leading to a random pore structure, an inability to reduce tortuosity, and an inability to reduce the thickness of the ceramic coating. Herle et al. add that the only way to compensate for the increased surface area of finer ceramic powder particles in the wet coating method is by increasing the amount of the binder and the solvent to decrease the viscosity of the slurry. As Herle et al. uses no binder, the result is a dielectric layer that is binder-free (para. 0043). 
Further, even if the porous polymer substrate of Herle et al. were a binder, the schematic at FIG. 2 of Herle et al. shows that the ceramic material 133 has a top part 133b and a bottom part 133a that is covered by the porous polymer substrate 131, which is not the same as the claimed ion-conducting ceramic particles, which have a top part and a bottom part that are not covered by the insulating polymeric binder. Neither Strand et al. nor Sun et al. correct the deficiencies of Herle et al. 
Strand et al. teach a solid-state lithium-ion battery with an anode, a cathode with an active material and a first lithium salt, and a solid electrolyte with a ceramic material plus a second lithium salt and a polymer material (Abstract.). FIGS. 1A and 1B are schematic representations of the solid-state battery with the anode 30, the cathode 10, and the solid electrolyte 20, the latter of which may include dispersions of nanoparticles 30a to improve ion conductivity or mechanical properties (para. 0046). FIG. 1C shows the solid-state battery where the electrolyte is formed from domains of a composite of a polymer/lithium salt 22 and domains of a lithium-ion conducting ceramic (para. 0053). As shown therein, the polymer/salt and ceramic domains of the solid electrolyte are randomly dispersed nanoparticles with no structural organization. With regard to binders, Strand et al. teach that conducting polymers may be used as binders in the cathode formulations (paras. 0044, 0074); however, Strand et al. do not teach or suggest that the ceramic particles taught therein are retained by the binder such that the particles have a top part and a bottom part that are not covered by the binder. Rather, as is shown in FIGS. 1A-1C, the nanoparticles in Strand et al. are all randomly distributed. 
Sun teaches a method for producing a solid thin reinforced terpolymer electrolyte film for solid-state rechargeable batteries (Abstract). The solid polymer electrolyte is produced by polymerizing a thin layer of a solution with three monomers (col. 2, 11. 40-43). The solution 
As such, Applicant’s amendments and arguments have overcome the rejections under 35 USC 103 which have been withdrawn and claims 4-14 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729